Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are allowed.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/JP2017/001673 filed at 01/19/2017.

The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Gehrmann (U.S. Patent Application: 20180270064) teaches Systems, methods, and/or techniques for transferring ownership or rolling-over machine-to-machine (M2M) and/or internet of things (IoT) devices from a first owner to a second owner may be disclosed.  For example, at a M2M and/or IoT device, a roll-over token and/or a message with the roll-over token may be received.  The roll-over token may be configured to be used to transfer ownership and/or update credentials, and/or the roll-over token may be configured to be requested by a first device management server (DMS) associated with the first owner and/or may be generated by a reset server (RS), for example, in response to the request by the first DMS.  A validity of the roll-over token may be checked or determined. (See Abstract)

Jain (U.S. Patent Application: 20170099176) teaches A containerized architecture to secure and manage Internet-connected devices, such as "Internet of Things" devices, is disclosed.  In various embodiments, one or more containerized applications are run, e.g., on an Internet of Things gateway, subject to management by the management server.  At least one of the containerized applications is a 

Kim et al. (U.S. Patent Application: 20160081133) teaches The present disclosure relates to setup of IoT network devices, and specifically to setup of multiple similar IoT devices at substantially the same time using joint authentication.  Embodiments include, for example, receiving, at an existing network device on a network, one or more communications, wherein the one or more communications include an indication that multiple new network devices are associated with the network; receiving an indication that the multiple new network devices have generated a setup access point; establishing a connection with the access point of each of the multiple new network devices; receiving identification information, wherein the identification information includes information identifying each of the multiple new network devices; and transmitting the identification information identifying each of the multiple new network devices, wherein when the identification information is received, the identification information facilitates generating an authentication query to authenticate one or more of the multiple new network devices.  (See Abstract)


However, the prior art of records fail to teach or suggest individually or in combination:
A method of collecting IoT data using an agent device configured to acquire IoT data, a management device configured to manage the agent device, and a server device configured to receive the IoT data from the agent device, which comprises the steps of: transmitting an authentication activation key from the agent device to the management device when the agent device starts up; collating a registered activation key which is registered in advance and the authentication activation key using the management device; transmitting an authentication agent ID, which is different from the registered activation key, from the management device to the agent device when the result of collating the registered activation key and the authentication activation key by the management device is matched; automatically transmitting the IoT data and the authentication agent ID from the agent device to the server device; collating a registered agent ID which is registered in advance and the authentication agent ID using the server; the server device receiving the IoT data from the agent device when the result of collating the registered agent ID and the authentication agent ID by the server device is matched; wherein the authentication activation key is common for a plurality of the agent devices, and the authentication agent ID is an ID that is unique to each of the plurality of the agent devices. 
Dependent claims 2-4 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 5-9. 

Accordingly, claims 1-9 are allowed because of the combination of other limitations and the limitations listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449